  Case 5:20-cv-00005-JPB Document 21 Filed 10/23/20 Page 1 of 2 PageID #: 80




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

AARON HULL,

                      Petitioner

              V.                                          CIVIL ACTION NO. 5:20-CV-5
                                                          Judge Bailey
J. COAKLEY, Warden USP Hazelton,

                      Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doc. 15]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

Magistrate Judge Mazzone filed his R&R on June 30, 2020, wherein he recommends that

petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.     § 2241 [Doc. 1] be denied
and dismissed without prejudice.

       Pursuant to 28 U.S.C.       § 636(b)(1)(c), this Court is required to make a   do nova

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C.        § 636(b)(1);   Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
  Case 5:20-cv-00005-JPB Document 21 Filed 10/23/20 Page 2 of 2 PageID #: 81




94(4th Cir. 1984). Here1 objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.      § 636(b)(1)and   Fed. R. Civ. P.72(b).

To date, no objections have been filed. Accordingly, this Court will review the R&R for

clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 15] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, petitioner’s Petition

for Habeas Corpus Pursuant to 28 U.S.C.            §   2241 [Doc. ills hereby DENIED and

DISMISSED WITHOUT PREJUDICE. This Court further ORDERS that this matter be

STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter judgment

in favor of respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: October 23, 2020.




                                                                     BAILEY
                                                       UNITED STATES DISTRICT JUDGE




                                               2
